Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 18, 2020

The Court of Appeals hereby passes the following order:

A20A1526. JONATHAN GERSTEMEIER v. THE STATE.

      In 2013, Jonathan Gerstemeier pled guilty to sexual exploitation of children,
and the trial court sentenced him to eight years of probation. In October 2019, the
trial court revoked six months of Gerstemeier’s probation after he admitted that he
violated the conditions of his probation when he was convicted of a new offense.
Gerstemeier then filed this direct appeal. We lack jurisdiction.
      An appeal from an order revoking probation must be initiated by filing an
application for discretionary review. OCGA § 5-6-35 (a) (5), (b); see Andrews v.
State, 276 Ga. App. 428, 430-431 (1) & n. 3 (623 SE2d 247) (2005). “Compliance
with the discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Gerstemeier’s failure to
follow the required appellate procedure deprives us of jurisdiction over this direct
appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/18/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.